Case 1:19-cr-00047-JMS-DLP Document 54 Filed 12/07/20 Page 1 of 1 PageID #: 153



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
                               Plaintiff,           )
                                                    )
                        v.                          )      Cause No. 1:19-cr-00047-JMS-DLP
                                                    )
  MICHELLE DENISE CARSON (01),                      )
                                                    )
                              Defendant.            )

                ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation dkt

[53] recommending that Michelle Denise Carson’s supervised release be revoked, pursuant to Title

18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C.

'3583, and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Dinsmore’s Report and Recommendation dkt [53]. The Court finds that Ms. Carson committed

Violation Numbers 1, 2, 3 & 4 as alleged by the U.S. Probation Office in its Petitions for Warrant

or Summons for Offender under Supervision dkt [31, 38 & 47]. The Court now orders that the

defendant's supervised release is therefore REVOKED, and Ms. Carson is sentenced to the

custody of the Attorney General or his designee for a period of six (6) months imprisonment with

no supervised release to follow. The court recommends placement close to Indianapolis, Indiana

as possible.




      Date: 12/7/2020



Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
